                                Case 2:19-cv-02142-RFB-DJA Document 32 Filed 06/23/20 Page 1 of 2



                                Matthew I. Knepper, Esq.
                        1       Nevada Bar No. 12796
                        2       Miles N. Clark, Esq.
                                Nevada Bar No. 13848
                        3       KNEPPER & CLARK LLC
                                5510 So. Fort Apache Rd, Suite 30
                        4       Las Vegas, NV 89148
                                Phone: (702) 856-7430
                        5
                                Fax: (702) 447-8048
                        6       Email: matthew.knepper@knepperclark.com
                                Email: miles.clark@knepperclark.com
                        7
                                David H. Krieger, Esq.
                        8       Nevada Bar No. 9086
                                KRIEGER LAW GROUP, LLC
                        9
                                2850 W. Horizon Ridge Parkway, Suite 200
                      10        Henderson, NV 89052
                                Phone: (702) 848-3855, Ext. 101
                      11        Email: dkrieger@kriegerlawgroup.com
                      12        Attorneys for Plaintiff
                      13                                     UNITED STATES DISTRICT COURT
                      14                                           DISTRICT OF NEVADA
                      15
                                DALE C. BURNS; and RANDALL B.                    Case No. 2:19-cv-02142-RFB-DJA
                      16        BURNS,
                                                                                 STIPULATION OF DISMISSAL OF
                      17                            Plaintiffs,                  LEXISNEXIS RISK SOLUTIONS, INC.,
                                                                                 WITH PREJUDICE
                      18                v.
                                                                                 Complaint filed: December 13, 2019
                      19        EARLY WARNING SERVICES, LLC; and
                                LEXISNEXIS RISK SOLUTIONS, INC.,
                      20
                                                    Defendants.
                      21

                      22                PLEASE TAKE NOTICE that pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii),

                      23        the parties have stipulated to the dismissal of Defendant LexisNexis Risk Solutions, Inc., from the
                      24
                                above captioned action, with prejudice.
                      25
                                //
                      26
                                //
                      27
                                //
                      28
   KNEPPER & CLARK LLC
     ATTORNEYS AT LAW
5510 S Fort Apache Rd, Ste 30
    Las Vegas, NV 89148
       (702) 856-7430
                                Case 2:19-cv-02142-RFB-DJA Document 32 Filed 06/23/20 Page 2 of 2



                                Each party will bear its own fees and costs.
                         1

                         2             Dated June 23, 2020.

                         3       KNEPPER & CLARK LLC                                    KRAVITZ, SCHNITZER & JOHNSON, CHTD.
                         4
                                 /s/ Miles N. Clark                                     /s/ Gary E. Schnitzer
                         5       Matthew I. Knepper, Esq., SBN 12796                    Gary E. Schnitzer, Esq., SBN 395
                                 Miles N. Clark, Esq., SBN 13848                        8985 S. Eastern Ave., Suite 200
                         6       5510 So. Fort Apache Rd, Suite 30                      Las Vegas, NV 89123
                                 Las Vegas, NV 89148                                    Email: gschnitzer@ksjattorneys.com
                         7
                                 Email: matthew.knepper@knepperclark.com
                         8       Email: miles.clark@knepperclark.com                    Counsel for Defendant
                                                                                        LexisNexis Risk Solutions, Inc.
                         9       KRIEGER LAW GROUP, LLC
                                 David H. Krieger, Esq., SBN 9086
                      10         2850 W. Horizon Ridge Parkway, Suite 200
                                 Henderson, NV 89052
                      11
                                 Email: dkrieger@kriegerlawgroup.com
                      12
                                 Counsel for Plaintiff
                      13                                             ORDER GRANTING
                      14              STIPULATION OF DISMISSAL OF LEXISNEXIS RISK SOLUTIONS, INC.,
                      15                                              WITH PREJUDICE
                      16

                      17        IT IS SO ORDERED.                         ________________________________
                      18                                                  RICHARD F. BOULWARE, II
                                                                      _________________________________________
                                                                          UNITED
                                                                      UNITED       STATES
                                                                              STATES        DISTRICT
                                                                                      DISTRICT         JUDGE
                                                                                               COURT JUDGE
                      19
                                                                         DATED this 23rd day of June, 2020.
                      20                                              DATED this ____ day of _______________ 2020
                      21

                      22

                      23

                      24

                      25

                      26

                      27

                      28
                                                                               2 of 2
   KNEPPER & CLARK LLC
     ATTORNEYS AT LAW
5510 S Fort Apache Rd, Ste 30
    Las Vegas, NV 89148
       (702) 856-7430
